t c memo united_states tax_court a deewayne jones and shirley jones petitioners v commissioner of internal revenue respondent docket no 312-10l filed date a deewayne jones and shirley jones pro sese nathan c johnston for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6320 and sec_6330 petitioners seek review of respondent’s determination to sustain the filing of a notice of federal tax 1unless otherwise indicated all section references are to the internal_revenue_code for the relevant period and all rule references are to the tax_court rules_of_practice and procedure lien nftl with respect to their unpaid federal_income_tax liabilities for the issue for decision is whether respondent’s determination was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in california when they filed their petition at the time of respondent’s determination a deewayne jones dr jones was a 74-year-old semiretired dentist and his wife shirley jones was a 74-year-old retired secretary petitioners’ tax troubles began in when respondent examined petitioners’ tax returns as a result of the examinations petitioners agreed to adjustments to the income_tax liabilities shown on their tax returns and respondent assessed the resulting deficiencies as of date petitioners had balances outstanding of dollar_figure dollar_figure dollar_figure and dollar_figure for the and tax years respectively totaling dollar_figure on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the tax years petitioners timely submitted a form request for a collection due process or equivalent_hearing sec_6320 hearing request seeking withdrawal of the nftl and acceptance of an offer-in-compromise oic as a collection alternative respondent received petitioners’ sec_6320 hearing request on date on date respondent levied on petitioners’ bank of america checking accounts collecting dollar_figure respondent later posted this amount as a payment to petitioners’ tax_year account on or around date petitioners submitted a form_656 offer_in_compromise dated date at the same time petitioners submitted a form 433-a collection information statement for wage earners and self- employed individuals first form 433-a in support of their oic petitioners’ 2the parties stipulated that respondent received petitioners’ sec_6320 hearing request on date however this stipulation is contradicted by a stipulated exhibit titled collection_due_process case history record which states that respondent received petitioners’ sec_6320 hearing request on date we disregard the stipulation as inconsistent with the stipulated exhibit in the record see 93_tc_181 3at some point before levying on petitioners’ bank accounts respondent apparently issued a notice_of_intent_to_levy under sec_6330 upon receiving that notice petitioners timely requested a sec_6330 hearing on a form dated date proposing an installment_agreement as a collection alternative for tax years sometime before date petitioners’ authorized representative withdrew petitioners’ sec_6330 hearing request for tax years there is nothing in the record before us as to the status of petitioners’ sec_6330 hearing request for tax years oic was dollar_figure with a dollar_figure downpayment and the remainder due within three months petitioners’ first form 433-a listed only one property as real_estate they owned the address petitioners provided for that property wa sec_722 east main street santa paula california santa paula property respondent subsequently mailed to petitioners two letters both dated date the first was from the appeals_office in fresno california acknowledging receipt of petitioners’ sec_6320 hearing request the second was from offer specialist p pfeiffer writing from an office in glendale california in his letter offer specialist pfeiffer requested among other items an updated form 433-a and a completed form 433-b collection information statement for businesses with proof of payment of all expenses listed on the form 433-b a copy of petitioners’ federal_income_tax return copies of all books_and_records relating to petitioners’ tax_year a list of all real_property owned by petitioners within the last five years copies of residential rental agreements including proof of payment for three months completed personal questionnaires an explanation of how petitioners meet their monthly expenses and written explanations with respect to several items flagged by respondent the written explanations requested included the following an explanation of what had happened to various properties that respondent had on record as belonging to petitioners or the inclusion of the properties on petitioners’ updated form 433-a and an explanation of petitioners’ affiliation with canyon crest ranch partners - moorpark canyon crest in particular respondent inquired about the following properties zurich drive lake arrowhead california lake arrowhead property and and marine view drive moorpark california moorpark properties through their authorized representative robert d heinrich c p a petitioners timely responded to respondent’s information request in a letter dated date and addressed to offer specialist pfeiffer mr heinrich stated among other things that dr jones works for the county prison system and has no assets for his business that petitioners meet their expenses by borrowing from their children and by using credit cards that petitioners own two properties the santa paula property and the lake arrowhead property that petitioners omitted the lake arrowhead property from their first form 433-a because the property was upside down and in severe disrepair with needed repairs totaling almost dollar_figure that the moorpark properties are owned by canyon crest and that petitioners own of canyon crest mr heinrich also enclosed among other documents an updated form 433-a and a completed form 433-b for petitioners petitioners’ joint federal_income_tax return a copy of dr jones’ form 1099-misc miscellaneous income copies of a check register supporting expenses petitioners reported on dr jones’ schedule c profit or loss from business for a copy of a residential rental agreement for a residence pincite7 willow hill drive moorpark california moorpark residence copies of recent rent checks to the landlord of the moorpark residence paid_by jodi jones proud petitioners’ daughter completed questionnaires for petitioners copies of an insurance cancellation notice for the lake arrowhead property and copies of a bid to reroof the home on the lake arrowhead property and of an estimate of the cost to repair severe water damage and leakage to the lake arrowhead property on their updated form 433-a petitioners reported under penalty of perjury that they had monthly gross_income of dollar_figure and monthly living_expenses of dollar_figure petitioners also reported the following assets two bank of america checking accounts with balances of dollar_figure and dollar_figure respectively a ford explorer with a current value of dollar_figure a ford explorer with a current value of dollar_figure the santa paula property with a current value of 4petitioners erroneously calculated their total checking account balances to be dollar_figure dollar_figure and a loan balance of dollar_figure the lake arrowhead property with a current value of dollar_figure and a loan balance of dollar_figure and furniture and personal effects with a current value of dollar_figure on the completed questionnaires that petitioners submitted to respondent dr jones stated that his health was fair that he was currently employed as a dentist for the ventura county sheriff’s department and that he planned on retiring within five years and mrs jones stated that her health was poor and that she was retired as requested petitioners described the serious chronic medical conditions that led them to describe their health as fair and poor respectively in late june or early july respondent informed petitioners that their oic would be handled by appeals because they filed their oic after filing their sec_6320 hearing request in a letter dated date respondent notified petitioners and mr heinrich that petitioners’ oic had been accepted as processable and will be worked in appeals in a letter dated date settlement officer lisanti notified petitioners and mr heinrich of a scheduled conference call for date with respect to petitioners’ sec_6320 hearing request petitioners and mr heinrich did not call into the date conference call and in a letter to petitioners and mr heinrich dated that same day settlement officer lisanti noted petitioners’ failure to call and advised petitioners that they had until date to submit materials for consideration in the sec_6320 hearing on date mr heinrich left a voicemail for settlement officer lisanti requesting a return phone call settlement officer lisanti then left a message on mr heinrich’s voicemail requesting a call back by the close of business that day hearing nothing settlement officer lisanti left a message on mr heinrich’s voicemail on date noting that several deadlines had passed and informing him that he would have to confer with her soon settlement officer lisanti further informed mr heinrich that she would not be recommending the oic because petitioners had sufficient income and assets to pay their full account settlement officer lisanti then gave mr heinrich a deadline of date to contact her regarding any installment_agreement that petitioners might be interested in pursuing and stated that otherwise the case would be closed and a notice_of_determination would be issued sustaining the filing of the nftl on date settlement officer lisanti left another voicemail for mr heinrich asking him to return her phone call by date and also inquiring whether petitioners were interested in alternatives to an oic also on date settlement officer lisanti faxed a copy of her reasonable collection potential analysis worksheet to mr heinrich this was the first time that settlement officer lisanti provided to petitioners any information regarding the details of her analysis settlement officer lisanti’s worksheet showed that petitioners had gross monthly income of dollar_figure monthly expenses of dollar_figure and net monthly income of dollar_figure accordingly the worksheet showed that the present_value of 5specifically settlement officer lisanti made the following adjustments to petitioners’ claimed income and expenses gross monthly income taxpayers appeals interest--dividends net business income pension ssa taxpayer pension ssa spouse other total income monthly expenses allowable national standard expense--2 people local housing and utilities los angeles local transportation ownership costs--vehicle operating costs--vehicle operating costs--vehicle other allowable expenses health insurance premiums life_insurance taxes income fica -0- dollar_figure big_number -0- big_number dollar_figure big_number big_number -0- big_number big_number dollar_figure big_number dollar_figure big_number -0- -0- big_number -0- continued petitioners’ future income and expenses was dollar_figure additionally the worksheet showed that petitioners had net realizable equity in assets of dollar_figure in calculating petitioners’ net realizable equity in assets settlement officer lisanti included dollar_figure for petitioners’ bank of america checking accounts dollar_figure for petitioners’ ford explorer dollar_figure for petitioners’ ford explorer dollar_figure for the lake arrowhead property and dollar_figure for the total amount of petitioners’ and charitable_contributions as dissipated assets on date mr heinrich left a voicemail for settlement officer lisanti in which he stated that he disagreed with the value that settlement officer lisanti attributed to the lake arrowhead property and with her adjustments to petitioners’ allowable living_expenses on the worksheet mr heinrich also continued total expenses net monthly income big_number big_number big_number 6dr jones offered into evidence a document dated date that mr heinrich claimed he had faxed to settlement officer lisanti detailing his disagreements with the adjustments on settlement officer lisanti’s worksheet we did not admit the document into evidence because dr jones lacked personal knowledge that the document had been faxed to settlement officer lisanti see fed r evid rule and mr heinrich was unavailable to authenticate the document as having been faxed to settlement officer lisanti indicated that he would supply further documentation by a date that is unclear from the record but possibly as late as date on date settlement officer lisanti left a voicemail for mr heinrich informing him that she would be closing the case and reminding him that petitioners had the right to seek judicial review of the determination on date settlement officer lisanti terminated the sec_6320 hearing on date respondent mailed to petitioners the notice_of_determination sustaining the filing of the nftl the appeals_office attached a statement prepared by settlement officer lisanti and a copy of her worksheet in the statement settlement officer lisanti stated that dr jones is in apparent good health and that mrs jones has no known health problems in explaining why the appeals_office rejected petitioners’ oic settlement officer lisanti explained that a taxpayer’s reasonable collection potential is calculated by adding the taxpayer’s net realizable equity in assets to the present_value of the taxpayer’s future income and expenses settlement officer lisanti then stated that 7the parties stipulated and a document in evidence titled case activity record print shows that mr heinrich promised to provide the supporting documentation to settlement officer lisanti by the end of the next day date however in a statement attached to the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination settlement officer lisanti stated that mr heinrich agreed to provide the supporting documentation via fax by date petitioners’ net realizable equity in assets was dollar_figure and that n o further analysis is required to determine that an oic based on doubt as to collectibility is not an acceptable resolution to the taxpayers’ account settlement officer lisanti stated that she determined the value of petitioners’ lake arrowhead property by using zillow com settlement officer lisanti also noted that petitioners’ net realizable equity in assets as determined by petitioners’ own financial statements was dollar_figure nearly twice the amount petitioners offered according to settlement officer lisanti this indicated that the offer was unacceptable on its face as an additional consideration settlement officer lisanti noted that petitioners had reported dollar_figure of interest_income on their federal_income_tax return from accounts that petitioners did not include on the financial statements they provided according to settlement officer lisanti this indicated that there may be additional assets that should be part of the reasonable collection potential calculation that are not included on my 8the zestimate for the lake arrowhead property was dollar_figure and the value range was dollar_figure-dollar_figure 9on their schedule b interest and ordinary dividends petitioners reported interest_income from three accounts dollar_figure from a community west bank account dollar_figure from a washington mutual account and dollar_figure from a jp morgan chase bank account worksheet in fact respondent conceded at trial that settlement officer lisanti was aware that these accounts contained insurance proceeds from a fire that destroyed petitioners’ home on the moorpark properties in finally settlement officer lisanti stated that there were no special circumstances that would warrant consideration on any other basis upon receiving the notice_of_determination petitioners timely filed their petition with this court contesting respondent’s determination to sustain the filing of the nftl i sec_6320 hearings opinion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay the internal_revenue_service irs is authorized to file an nftl with respect to taxpayers that have outstanding tax_liabilities and fail to pay after notice_and_demand sec_6323 sec_6320 requires the secretary10 to send written notice to the taxpayer of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter the 10the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 conduct and scope of sec_6320 hearings are governed by sec_6330 d other than paragraph b and e sec_6320 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an oic or an installment_agreement sec_6330 following the hearing the appeals_office must issue a notice_of_determination regarding the validity of the filed nftl the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 134_tc_280 we have jurisdiction to review the appeals office’s determination sec_6330 see 125_tc_301 aff’d 469_f3d_27 1st cir where the underlying tax_liability is properly at issue we review any determination regarding the underlying tax_liability de novo 114_tc_604 where as here the underlying tax_liability is not properly at issue we review the administrative determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner t c pincite 114_tc_176 in reviewing for abuse_of_discretion we do not conduct an independent review of whether an oic submitted by a taxpayer was acceptable or substitute our judgment for that of the appeals_office rather we must uphold the appeals office’s determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 see also 447_f3d_706 9th cir abuse_of_discretion occurs when a decision is based ‘on an erroneous view of the law or a clearly erroneous assessment of the facts ’ quoting 108_f3d_1031 9th cir aff’g tcmemo_2004_13 however we can uphold the appeals office’s determination only on grounds actually relied upon by the appeals officer in the notice_of_determination see salahuddin v commissioner tcmemo_2012_141 slip op pincite citing 318_us_80 rosenbloom v commissioner tcmemo_2011_140 101_tcm_1669 ndollar_figure see also 488_f3d_1088 9th cir 136_tc_373 citing 332_us_194 ii parties’ arguments a petitioners’ arguments petitioners contend that respondent abused his discretion in determining to sustain the filing of the nftl for several reasons first petitioners contend that it was their impression that settlement officer lisanti only denied their oic because she determined that they had sufficient equity in the lake arrowhead property to satisfy their tax_liabilities in that regard petitioners contend that settlement officer lisanti erred by using zillow com to value the property and by ignoring the documented disrepair of the property and the copies of bids to repair the property that they submitted second petitioners contend that settlement officer lisanti failed to consider their advanced age their poor health dr jones’ stated intention to retire and the trauma relating to the fire that destroyed their home on the moorpark properties third petitioners contend that settlement officer lisanti erroneously included checking account balances of dollar_figure in their net realizable equity in assets fourth petitioners contend that settlement officer lisanti erroneously included the amount of their charitable_contributions in calculating their net realizable equity in assets fifth petitioners contend that settlement officer lisanti made several erroneous adjustments to the present_value of their future income and expenses on her worksheet finally petitioners assert that their financial condition has worsened considerably since respondent issued the notice_of_determination and that dr jones would like to retire immediately and continues working only because of his severe debts b respondent’s arguments respondent contends that settlement officer lisanti did not abuse her discretion in determining that petitioners’ reasonable collection potential was sufficient to pay their tax_liability in full as an initial matter respondent contends that petitioners were afforded ample opportunity to submit materials supporting their oic and to participate in a conference with settlement officer lisanti but failed to do so with respect to petitioners’ net realizable equity in assets respondent contends that settlement officer lisanti properly relied on the zillow com estimate of value for the lake arrowhead property rounded up to the nearest thousand to dollar_figure reduced by for a quick sale value qsv of dollar_figure and reduced further by the outstanding mortgage balance on the property of dollar_figure leaving equity of dollar_figure moreover respondent contends that even if the estimate of dollar_figure for the allegedly required repairs on the property is deducted dollar for dollar petitioners would still have dollar_figure of equity in the property which is more than sufficient to satisfy their outstanding tax_liabilities respondent also contends that petitioners have dollar_figure deposited in checking accounts a ford explorer worth dollar_figure and a ford explorer worth dollar_figure the values of the vehicles being discounted to qsvs of dollar_figure and dollar_figure respectively with respect to the charitable_contributions respondent contends that settlement officers are instructed to consider including dissipated assets in the reasonable collection potential calculation see internal_revenue_manual irm pt date with respect to petitioners’ future income and expenses respondent contends that settlement officer lisanti properly determined that the present_value of their future income and expenses was dollar_figure according to respondent part of this amount is attributable to settlement officer lisanti’s determination that petitioners understated their monthly income and part of this amount is attributable to settlement officer lisanti’s disallowance of certain of petitioners’ claimed expenses moreover respondent contends that even accepting all of petitioners’ claimed expenses the present_value of petitioners’ future income and expenses would still be dollar_figure finally respondent contends that settlement officer lisanti did not abuse her discretion by failing to take into account the loss of petitioners’ home in the fire and petitioners’ continued expense in making payments on that property because petitioners failed to disclose the property and the payments on their form 433-a iii petitioners’ sec_6320 hearing a offers-in-compromise sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws before its referral to the department of justice sec_7122 authorizes the secretary to prescribe guidelines for officers and employees of the irs to determine whether an oic is adequate and should be accepted accordingly we generally uphold the rejection of an oic when the appeals_office has followed the irm see eg churchill v commissioner tcmemo_2011_182 102_tcm_116 atchison v commissioner tcmemo_2009_8 97_tcm_1034 the regulations under sec_7122 provide that an oic is appropriate where there is doubt as to collectibility sec_301_7122-1 proced admin regs doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability id a determination of doubt as to collectibility will include a determination of ability to pay in determining ability to pay the secretary will permit taxpayers to retain sufficient funds to pay basic living_expenses sec_301_7122-1 proced admin regs see also sec_7122 and b revproc_2003_71 sec_4 2003_2_cb_517 states that d oubt as to collectibility exists in any case where the taxpayer’s assets and income cannot satisfy the full amount of the liability an offer to compromise based on doubt as to collectibility generally will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the service could collect through other means including administrative and judicial collection remedies this amount is the reasonable collection potential of a case in determining the reasonable collection potential of a case the service will take into account the taxpayer’s reasonable basic living_expenses in some cases the service may accept an offer of less than the total reasonable collection potential of a case if there are special circumstances pursuant to the irm i n determining the taxpayer’s future ability to pay full consideration must be given to the taxpayer’s overall general situation including such factors as age health marital status number and age of dependents education or occupational training and work experience irm pt date b petitioners’ reasonable collection potential although settlement officer lisanti attached a copy of her worksheet to the notice_of_determination she also stated in the attached statement that because petitioners’ net realizable equity in assets was dollar_figure n o further analysis is required settlement officer lisanti further stated that the oic was unacceptable on its face because petitioners’ net realizable equity in assets would have been dollar_figure according to the financial statements that petitioners submitted with their oic settlement officer lisanti then explained some of her reasoning in determining petitioners’ net realizable equity in assets but she did not explain any of her reasoning regarding the adjustments she made to petitioners’ income and expenses from this we conclude that settlement officer lisanti did not rely on her adjustments to petitioners’ income and expenses in determining that petitioners’ reasonable collection potential was greater than their oic respondent goes to great length to explain the adjustments on settlement officer lisanti’s income and expense worksheet and contends that any abuse_of_discretion with respect to the net realizable equity in assets calculation was harmless because of the adjustments to petitioners’ future income and expenses but our role under sec_6330 is to review actions that the irs took not actions that it could have taken salahuddin v commissioner slip op pincite citing chenery u s pincite see also rosenbloom v commissioner t c m cch pincite n in chenery u s pincite the supreme court explained that the agency’s action must be measured by what the agency did not by what it might have done the agency’s action cannot be upheld merely because findings might have been made and considerations disclosed which would justify its order as an appropriate safeguard for the interests protected by the act there must be such a responsible finding see also safe air for everyone f 3d pincite o ur review of an administrative agency’s decision begins and ends with the reasoning that the agency relied upon in making that decision we have found that settlement officer lisanti did not rely on her adjustments to petitioners’ income and expenses and that she failed to explain any of her reasoning regarding those adjustments accordingly we decline to consider respondent’s post hoc explanations of the adjustments on settlement officer lisanti’s income and expense worksheet as a valid basis for sustaining respondent’s determination additionally the notice_of_determination does not disclose that settlement officer lisanti gave any consideration to the impact petitioners’ advanced age and asserted poor health might have on petitioners’ ability to pay as required by irm pt in fact the statement attached to the notice_of_determination appears to confirm that settlement officer lisanti gave no consideration to petitioners’ age or claims of poor health there is no documentation in the administrative record showing that settlement officer lisanti ever asked for documentation of or disputed petitioners’ asserted poor health and respondent has offered no explanation for settlement officer lisanti’s statement that dr jones is in apparent good health and that mrs jones has no known health problems although the appeals_office does not have to list every single fact that it considered in arriving at its determination barnes v commissioner tcmemo_2006_150 92_tcm_31 aff’d in part vacated in part sub nom 568_f3d_710 9th cir it cannot misstate or fail to address significant and obviously relevant factsdollar_figure because we cannot 11significantly most of petitioners’ income is schedule c income from dr jones’ dental practice accordingly dr jones’ advanced age and asserted health continued ascertain from the administrative record how settlement officer lisanti arrived at her conclusion that petitioners were in good health in the face of information supplied by petitioners during the sec_6320 hearing that they were not we cannot evaluate whether settlement officer lisanti abused her discretion in rejecting petitioners’ oic c petitioners’ net realizable equity in assets pursuant to the irm a taxpayer’s ability to pay for oic purposes is determined in part by calculating the net realizable equity in the taxpayer’s assets irm pt date net realizable equity is defined as qsv less amounts owed to secured lien holders with priority over the federal_tax_lien id qsv is defined as an estimate of the price a seller could get for the asset in a situation where financial pressures motivate the owner to sell in a short_period of time usually calendar days or less id pt normally qsv is calculated pincite of fair_market_value fmv a higher or lower continued problems clearly have the potential to significantly affect petitioners’ future income by contrast in cases such as johnson v commissioner tcmemo_2007_29 93_tcm_885 aff’d in part vacated in part sub nom 568_f3d_710 9th cir the failure to address the taxpayers’ age and health was deemed insignificant because the taxpayers relied principally on income that was not contingent upon employment percentage may be applied in determining qsv when appropriate depending on the type of asset and current market conditions id pt petitioners contend that settlement officer lisanti erred in her determination of the fmv of the lake arrowhead property in her calculation of petitioners’ checking account balances and in her inclusion of the total amount of petitioners’ charitable_contributions as dissipated assets in her calculation of petitioners’ net realizable equity in assets we address each of these contentions in turn lake arrowhead property valuation a evidentiary issues before we decide whether settlement officer lisanti erred in determining that petitioners had realizable equity of dollar_figure in the lake arrowhead property we must first resolve an evidentiary dispute regarding two documents that petitioners sought to introduce into evidence to support their contention that they had no equity in the lake arrowhead property the first of these documents is a letter from a loan officer at mountain west financial inc dated date and the second is an appraisal of the lake arrowhead property dated date respondent objected to the introduction of these documents because both postdate the administrative record and are thus irrelevant in determining whether settlement officer lisanti abused her discretion in sustaining the filing of the nftl respondent contends and we agree that the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has adopted the administrative record rule in sec_6320 cases where the underlying liability is not at issue see keller f 3d pincite 134_tc_1 see also 439_f3d_455 8th cir rev’g 123_tc_85 accordingly under 54_tc_742 aff’d 445_f2d_985 10th cir we must sustain respondent’s objections b respondent’s valuation of the lake arrowhead property the irm in effect during provided the following methods for determining the fmv of real_estate for oic purposes a recent purchase_price or an existing contract to sell recent appraisals a real_estate tax_assessment a market comparable and a homeowner’s insurance replacement costdollar_figure irm pt date 12the current version of the internal_revenue_manual irm provides that internal sources such as accurint can also be used to determine the fmv of real_property irm pt dollar_figure date in their form 433-a petitioners stated under penalty of perjury that the lake arrowhead property had a current value of dollar_figure however in the statement attached to the notice_of_determination settlement officer lisanti determined on the basis of a valuation obtained using zillow com that the lake arrowhead property had a fair_market_value of dollar_figure apparently rounded up to the nearest thousand in so doing settlement officer lisanti used the zestimate provided by zillow com which was near the higher end of the value range of dollar_figure to dollar_figure that accompanied that estimate settlement officer lisanti then reduced that amount by for a qsv of dollar_figure but she did not explain why she used a reduction as opposed to the standard reduction used to calculate qsv settlement officer lisanti then subtracted the outstanding mortgage balance on the property of dollar_figure for net realizable equity of dollar_figure settlement officer lisanti never asked petitioners to provide an appraisal or to otherwise substantiate the value they placed on the lake arrowhead property moreover petitioners submitted several documents on or around date to substantiate their assertion that the lake arrowhead property required significant repairs but settlement officer lisanti never considered those documents only after settlement officer lisanti faxed mr heinrich a copy of her worksheet on date were petitioners or mr heinrich aware that settlement officer lisanti disputed their position that they had no equity in the lake arrowhead property on date mr heinrich purportedly promised settlement officer lisanti additional documents supporting petitioners’ valuation of the lake arrowhead property by as late as date yet on date settlement officer lisanti left a voicemail for mr heinrich informing him that she would be closing the case it is also unclear what new documents settlement officer lisanti expected mr heinrich to provide on such short notice in this context settlement officer lisanti’s reliance on the zestimate provided by zillow com to determine the fmv of the lake arrowhead property despite petitioners’ sworn statement that the lake arrowhead property had a significantly lower value without additional investigation was clearly erroneous zillow com itself states that its zestimate is not an appraisal it is a starting point in determining a home’s value what is a zestimate zillow com http www zillow com wikipages what-is-a-zestimate last visited june 13we note that respondent’s counsel also objected to the appraisal that petitioners were trying to introduce into evidence on the grounds that the appraisal specifically stated that this appraisal report is intended for use by the owner and subject for personal reasons only this report is not intended for any other use moreover settlement officer lisanti did not consider the value range provided in the zillow com report significantly had settlement officer lisanti considered that range and the documented disrepair of the lake arrowhead property she might have agreed with petitioners’ position that they had no equity in the lake arrowhead propertydollar_figure at a minimum settlement officer lisanti should have provided petitioners a meaningful opportunity to substantiate their position settlement officer lisanti first notified petitioners that she disagreed with their valuation of the lake arrowhead property on date when she faxed mr heinrich her worksheet on date she left a voicemail for mr heinrich informing him that she would be closing the case we do not think that this constituted a meaningful opportunity for petitioners to substantiate their position because we find that settlement officer lisanti erred by failing to consider the documented disrepair of the property and by failing to provide petitioners a 14for example if settlement officer lisanti had assumed that the fmv of the lake arrowhead property without factoring in the required repairs was dollar_figure which is at the low end of the zillow com value range the qsv of the property as calculated by settlement officer lisanti would have been dollar_figure after subtracting the dollar_figure in work estimates that petitioners provided the qsv would be dollar_figure which is less than the outstanding mortgage balance on the property of dollar_figure meaningful opportunity to substantiate their position we need not decide at this time whether zillow com or similar web sites are appropriate tools for determining the fmv of real_property in the context of sec_6320 hearings or otherwise cf 442_br_173 bankr d mass suggesting that zillow com’s zestimates are unreliable and can be manipulated by users checking account balances in calculating petitioners’ net realizable equity in assets settlement officer lisanti included dollar_figure for amounts in petitioners’ checking accounts however petitioners listed two checking accounts on their form 433-a one with a balance of dollar_figure and the other with a balance of dollar_figure settlement officer lisanti should have realized that petitioners made a typographical error in entering the total as dollar_figure rather than dollar_figure and charitable_contributions as dissipated assets dissipation of assets is t he use of an asset for an illegal or inequitable purpose black’s law dictionary 9th ed defining dissipation pursuant to irm pt an asset is dissipated if it has been sold gifted transferred or spent on non-priority items or debts and are no longer available to pay the tax_liability dissipated assets could be included in a taxpayer’s reasonable collection potential either because the tax collector is understandably concerned that the assets may only appear to have dissipated see tucker v commissioner tcmemo_2011_67 101_tcm_1307 aff’d 676_f3d_1129 d c cir or to deter delinquent taxpayers from wasting money that they owe and should pay as taxes id accordingly for a dissipated asset to be added to a taxpayer’s reasonable collection potential an asset that should otherwise have been available to satisfy the taxpayer’s tax_liability must be identified as having been dissipated see irm pt the irm has specific guidelines for how dissipated assets should be treated in the context of an oic it must be determined that assets were dissipated and are no longer available to pay the tax_liability id the investigation should determine whether the dissipated assets should be included in the taxpayer’s reasonable collection potential id pt inclusion of dissipated assets in the reasonable collection potential calculation should be documented in the administrative record id pt the determination that assets were dissipated should consider the timing of such dissipation in relation to when the taxpayer submitted the offer and to when the liability arose how the assets were transferred whether the taxpayer realized funds from the transfer and how the funds were used the value of the transferred assets and the taxpayer’s interest in those assets id where the taxpayer can show that dissipated assets were spent on necessary living_expenses the dissipated assets should not be included in the taxpayer’s reasonable collection potential id pt in her worksheet settlement officer lisanti added dollar_figure to petitioners’ net realizable equity in assets on account of petitioners’ and charitable contributionsdollar_figure the stated reason for this inclusion was that these contributions constituted dissipated assets however settlement officer lisanti did not explain her reasoning for characterizing charitable_contributions as dissipated assets nor did she describe her analysis in the notice_of_determination or in any part of the administrative record without such an explanation we cannot properly review settlement officer lisanti’s conclusion and evaluate its impact on the appeals office’s determination see safe air for everyone f 3d pincite salahuddin v commissioner slip op pincite rosenbloom v commissioner t c m cch pincite n 15petitioners claimed charitable_contribution deductions of dollar_figure and dollar_figure for and respectively we infer that settlement officer lisanti based her conclusion that assets were dissipated solely on the fact that petitioners claimed charitable_contribution deductions for and d petitioners’ failure to disclose the washington mutual account the appeals_office can deny a taxpayer’s oic based on doubt as to collectibility if it reasonably determines that the taxpayer failed to disclose assets see schropp v commissioner tcmemo_2010_71 99_tcm_1298 aff’d 405_fedappx_800 4th cir in the statement attached to the notice_of_determination settlement officer lisanti stated that petitioners had reported dollar_figure of interest_income from accounts that petitioners did not include on the financial statements they provided according to settlement officer lisanti this indicated that there may be additional assets that should be part of the reasonable collection potential calculation that are not included on my worksheet at trial however respondent conceded that settlement officer lisanti knew that these accounts contained insurance proceeds from the fire that destroyed petitioners’ home on the moorpark properties in despite her knowledge of the fire and the insurance proceeds settlement officer lisanti never requested documents relating to these accounts and there is no indication in the record that she was concerned about these accounts before issuing the notice_of_determination we infer that settlement officer lisanti was either satisfied that these funds should not be included in petitioners’ net realizable equity in assets or knew that the funds in the accounts had been depleted this is consistent with petitioners’ testimony at trial that they could not spend the insurance proceeds without approval from the banks and that the funds were all used to pay various necessary expenses considering that settlement officer lisanti knew about the source of the funds in the accounts we also question her assertion that she did not know whether any funds remained in the accounts in any event settlement officer lisanti’s knowledge of the fire that destroyed petitioners’ home and of the source of the funds in the accounts and her apparent failure to inquire further about the existence and use of the insurance proceeds render her conclusion that the accounts were undisclosed unreasonable iv propriety of remand we may under certain circumstances remand a case to the commissioner’s appeals_office while retaining jurisdiction see lunsford v commissioner t c pincite the resulting sec_6320 hearing on remand provides the parties with an opportunity to complete the initial sec_6320 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination drake v commissioner tcmemo_2006_151 92_tcm_37 aff’d 511_f3d_65 1st cir it is well settled that we may remand in sec_6320 cases where the appeals_office has abused its discretion in some way see eg churchill v commissioner t c m cch pincite med practice solutions llc v commissioner tcmemo_2009_214 98_tcm_242 because the administrative record does not adequately disclose the analysis of the appeals_office in determining that the oic was not acceptable and that the filing of the nftl should be sustained and because petitioners were not afforded a meaningful opportunity to substantiate their position with respect to the valuation of the lake arrowhead property remand is appropriate in this casedollar_figure v conclusion we have considered the parties’ remaining arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit for the reasons identified above we will remand this case to the appeals_office for further proceedings consistent with this opinion to reflect the foregoing an appropriate order will be issued 16upon remand the appeals_office shall consider any additional information or evidence that petitioners may wish to submit any new collection alternative that petitioners may wish to propose and any asserted change_in_circumstances see leago v commissioner tcmemo_2012_39 slip op pincite
